Case 2:18-cv-00112-JRG-RSP Document 21 Filed 06/15/21 Page 1 of 2 PageID #: 60




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 ULTRAVISION TECHNOLOGIES, LLC,                  §
                                                 §
                Plaintiff,                       §
                                                 §
 v.                                              §   CIVIL ACTION NO. 2:18-CV-00112-JRG
                                                 §
 SHENZHEN ABSEN OPTOELECTRONIC                   §
 CO., LTD., ABSEN, INC.,                         §
                                                 §
                Defendants.                      §

                                     FINAL JUDGMENT

       A jury trial commenced in the above-captioned case on June 3, 2021, and on June 11, 2021,

the jury reached and returned its unanimous verdict finding that Defendants Shenzhen Absen

Optoelectronic Co., Ltd. and Absen, Inc. (collectively, “Absen”) did not infringe any of Claim 9

of U.S. Patent No. 9,916,782, Claim 22 of U.S. Patent No. 9,978,294, and Claim 1 of U.S. Patent

No. 9,207,904 (collectively, the “Asserted Claims”); and that Claim 9 of U.S. Patent No.

9,916,782, Claim 22 of U.S. Patent No. 9,978,294, and Claim 1 of U.S. Patent No. 9,207,904 are

invalid. (Dkt. No. 690).

       Pursuant to Rule 58 of the Federal Rules of Civil Procedure, and in accordance with the

jury’s unanimous verdict and the entirety of the record, the Court hereby ORDERS and ENTERS

JUDGMENT as follows:

       1.      Absen did not infringe any of the Asserted Claims;

       2.      Claim 9 of U.S. Patent No. 9,916,782 is invalid;

       3.      Claim 22 of U.S. Patent No. 9,978,294 is invalid;

       4.      Claim 1 of U.S. Patent No. 9,207,904 is invalid;
Case 2:18-cv-00112-JRG-RSP Document 21 Filed 06/15/21 Page 2 of 2 PageID #: 61




        5.     Pursuant to Federal Rule of Civil Procedure 54(d), Local Rule CV-54, and

               28 U.S.C. § 1920, Defendants are the prevailing parties in this case and shall
    .
               recover their costs from Plaintiff Ultravision Technologies, LLC; and

        6.     All other requests for relief now pending and requested by either party but not

               specifically addressed herein are DENIED.

        All other requests for relief regarding the above-captioned case, including but not limited

to Motions pursuant to 35 U.S.C. § 285, shall be filed within 28 days of this Judgment.

        The Clerk of the Court is directed to CLOSE the above-captioned case.

        So ORDERED and SIGNED this 14th day of June, 2021.




                                                          ____________________________________
                                                          RODNEY GILSTRAP
                                                          UNITED STATES DISTRICT JUDGE




                                                 2
